Citation Nr: 9933279	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-15 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to 
September 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied service connection for a chronic low back 
disability in May 1977, and that decision was not appealed.  

2.  The evidence submitted subsequent to the RO's May 1977 
rating decision denying entitlement to service connection for 
a chronic back disability includes the initial diagnosis of 
herniated nucleus pulposus in the lumbar spine.  The evidence 
is so significant that it must be considered in order to 
fairly decide the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1977 decision denying the claim of 
entitlement to service connection for a chronic back 
disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991).

2.  The evidence submitted subsequent to the Ro's May 1977 
rating decision denying entitlement to service connection for 
a chronic back disability is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO denied service connection for a chronic back 
disability in May 1977, on the grounds that there was no 
relationship between the acute episode of back pain in 
service and any current back disorder.  The evidence of 
record at the time of that decision was as follows:

Service medical records show that the veteran was seen with 
complaints of back pain without radiation in January 1964.  
Recommended treatment was back exercises.  The veteran was 
seen again with complaints of back pain in March 1964.  X-
rays were negative.  The veteran's August 1965 separation 
examination showed normal spine and musculoskeletal system.  

In a statement dated in May 1977, G.J., M.D., reported that 
the veteran was under his professional care for treatment of 
muscular spasm of the neck and back from April 15-21, 1977.  

In a statement dated in May 1977, G.S., M.D., reported that 
the veteran had been seen intermittently for back pain since 
1970.  He reported that since 1970, the veteran had been seen 
from two to three times per year with complaints of back 
pain.  

Evidence submitted since the RO's May 1977 decision was as 
follows:

Of record are copies of previously considered service medical 
record entries dated from January 1963 to April 1964.  

Also of record is a copy of the previously considered 
statement dated in May 1977 from Dr. G.S. 

Private medical records dated from May 1990 to October 1997 
show complaints and treatment for disabilities not currently 
at issue. 

Private medical records dated in March 1997 show that the 
veteran was seen with complaints of left leg pain and 
numbness of big toe.  The impression was chronic back pain.  

Medical records dated in April 1997 from The Center for 
Diagnostic Medical Services, Inc., show that the veteran 
underwent magnetic resonance imaging (MRI) of the lumbar 
spine.  Degenerative disc changes of the last two lumbar 
intervertebral discs were evidenced by signal loss.  There 
appeared to be a linear fissure involving the posterior half 
of the lumbosacral disc.  There also appeared to be annulus 
bulging with disc herniations involving the last two lumbar 
vertebral disc, centrally and towards the left, which 
compressed the thecal sac, especially at L4-5 level.  

Private medical records dated in April 1997 show that the 
veteran was diagnosed with herniated disc, L4-5 with left L5 
radiculopathy, degenerated fibrocartilage and intraoperative 
localization.  Also in April 1997, the veteran underwent a 
microdiscectomy, L4-5, left.  Medical records dated in May 
and July 1997 from Dallas Neurosurgical Associates, P.A. show 
that the veteran was seen for post-operative follow-up 
visits.  The impression was satisfactory course postoperative 
discectomy L4-5.  

Private medical records dated in October 1997 show that the 
veteran was seen with complaints of back pain.  The 
impression was no sign of recurrent lumbar radiculopathy or 
disc herniation.  

The veteran was accorded a personal hearing in February 1999.  
At that time, he testified that his back was injured as the 
result of an inservice motor vehicle accident in January 
1994.  He reported that his vehicle was rear-ended by another 
vehicle.  He reported that his first attempt to receive 
treatment at a military hospital was unsuccessful because the 
physician thought that he was malingering.  A second attempt 
for treatment some two to three weeks later was also 
unsuccessful as he was told there was nothing wrong with his 
back.  He reported that he self-medicated with aspirin.  He 
reported that his initial treatment for his back disability 
following service was in 1966.  He reported that he received 
treatment from Dr. S. who is now deceased.  The veteran 
reported that following his period of active service he never 
re-injured his back.  

Pertinent Law and Regulations

In evaluating the appellant's current petition to reopen his 
claim for service connection for a chronic back disability, 
the Board considers all evidence submitted by the appellant 
or obtained on his behalf since the last final denial in 
order to determine whether the claim must be reopened and 
readjudicated on its merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision. 38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  Where as here, a final RO decision 
existed on a claim, i.e., in May 1977, that claim may not be 
thereafter reopened and allowed, and a claim based upon the 
same factual basis may not be considered by the Board.  38 
U.S.C.A § 7104(b) (West 1991).  The exception is that if new 
and material evidence is presented or secured with respect to 
the claim, the Secretary shall reopen the claim and review 
the former disposition.  See 38 U.S.C.A. § 5108, 7104.  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the United 
States Federal Circuit Court of Appeals held that in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  The Federal Circuit 
held in Hodge that the legal standard that remains valid was 
that contemplated under 38 C.F.R. § 3.156(a) that requires 
that in order for new evidence to be material, the new 
evidence should "bear directly and substantially upon the 
specific matter under consideration . . . [and must be] so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled. 

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a- 
change-in-outcome prong established by Colvin. There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 209 (1999).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

New and Material Evidence Analysis

The RO denied service connection for a low back in May 1977.  
The evidence of record at the time of that decision included 
the veteran's service medical records and private medial 
statements that indicated treatment for a back disability 
since 1970.  The RO denied the claim for service connection 
reasoning that the chronic back disability was not incurred 
in or aggravated by service.  

The evidence obtained since the last final disallowance 
includes the initial diagnosis of herniated nucleus pulposus 
in the lumbar spine.  In the Board's opinion, this new 
diagnosis is so significant that it must be considered in 
order to fairly decide the veteran's claim.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the claim.

Ordinarily, one new and material evidence has been submitted, 
the Board must immediately determine whether the claim is 
well grounded.  However, for reasons that will be explained 
below, this claim must be remanded prior to such a 
determination.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a chronic back disability is 
reopened.  


REMAND

In letters and in his hearing testimony, the veteran 
testified that when he underwent back surgery in April 1997, 
a physician told him that the physician had observed back 
deterioration consistent with the veteran's back injury in 
1964.  Under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform a claimant of 
the evidence needed to render his claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69, (1995). The Court has 
held that the obligation under § 5103(a), exists in the 
circumstances where the veteran has referenced other known 
and existing evidence that could serve to render a claim well 
grounded.  Epps v. Brown,  9 Vet. App. 341, 344 (1996).  In 
the instant case the veteran has reported that a physician 
essentially related his current back disability to an 
inservice injury.  Such evidence could serve to render the 
veteran's claim well grounded, and the veteran must be given 
the opportunity to obtain a statement from that physician.  
Accordingly, this case must be remanded for the following:

The veteran should be advised to submit a 
statement from the physician who opined 
that the amount of back deterioration 
found during surgery in 1997, was 
consistent with the back injury in 1964.  
The veteran should be advised that such a 
statement could provide a nexus between 
current back disability and service, and 
could therefore serve to render his claim 
well grounded.

Thereafter, the RO should readjudicate 
the veteran's claim and determine whether 
the claim is well grounded.  If the claim 
is found to be well grounded, the RO 
should ensure that it has complied with 
its duty to assist the veteran with the 
development of his claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

